                        Case MDL No. 2997 Document 34 Filed 03/22/21 Page 1 of 3
 UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                                                                   Baby Food Marketing, Sales Practices and
                   2997                                                            Products Liability Litigation
 MDL No. _____________                        & T ITLE - IN RE: __________________________________


                                                     NOTICE OF APPEARANCE
                          Appearances should only be entered in compliance with Rule 4.1(c).

 PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
 action):

Nurture, Inc.



 SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
 than one action):

See attached.


                             *****************************************************

         In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
 receive service of all pleadings, notices, orders, and other papers relating to practice before the
 Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
 aware that only one attorney can be designated for each party.
                 Mar. 22, 2021                                                   /s/ Angela C. Agrusa

                                  Date                                                               Signature of Attorney or Designee

 Name and Address of Designated Attorney:
 Angela C. Agrusa, DLA Piper LLP (US), 2000 Avenue of the Stars, Ste. 400, North Tower, Los Angeles, CA 90067


 Telephone No.:                 310-595-3000                                                           Fax No.: 310-595-3300
                angela.agrusa@us.dlapiper.com
 Email Address: __________________________


 Instructions:

 1. From the JPM L hom e page, download N otice of Appearance. Fill out form and save in .pdf form at. (All docum ents filed with the Judicial P anel m ust be in PD F Form at.)
 T he Appearance F orm is to be filed as the m ain PD F docum ent. Any docum ents subm itted with the Appearance F orm are attachm ents.
 2. Select M D L from the m enu bar at the top of the E CF screen.
 3. Click on N otices. Select the appropriate N otice of Appearance. Select N ext.
 4. Enter the three or four digit M D L num ber (ex. 875). Select N ext.
 5. V erify M D L num ber, if correct Select N ext.
 6. Choose the case(s) for which the Appearance is being filed. Select N ext.
 7. Select Party. Select next twice.
 8. Upload the Appearance Form as the M ain docum ent and all other docum ents as attachm ents. B e sure to choose a category and description. Select the docum ent to which
 the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial M otion for T ransfer and Appearances filed in transferred litigations should be
 linked to the Conditional T ransfer Order (CT O).
 9. Select the next button and verify docket text. If correct continue to select next to com plete the transaction.




                                                                                                                                                               JPML Form 18
           Case MDL No. 2997 Document 34 Filed 03/22/21 Page 2 of 3




Schedule of Actions:
   1. Robbins v. Gerber Products Company et. al., 2:21-cv-01457 (C.D. Cal.); Judge James V.
       Selna
   2. Johnson et. al. v. Beech-Nut Nutrition Company et. al., 2:21-cv-02096 (D. Kan.); Judge
       Eric F. Melgren
   3. Wallace et. al. v. Gerber Products Company et. al., 2:21-cv-02531 (D. N.J.); Judge Claire
       C. Cecchi
   4. Walls et. al. v. Beech-Nut Nutrition Company et. al., 1:21-cv-00870 (E.D.N.Y.); Judge
       Diane Gujarati
   5. Albano et. al. v. Hain Celestial Group, Inc. et. al., 2:21-cv-01118 (E.D.N.Y); Judge Joan
       M. Azrack
   6. Garces et. al. v. Gerber Products Company et. al., 1:21-cv-00719 (N.D. Ill.); Judge John
       Robert Blakey
   7. Stewart et. al. v. Nurture, Inc., 1:21-cv-01217 (S.D.N.Y.); Judge Mary Kay Vyskocil
   8. Soto v. Nurture, Inc., 1:21-cv-01271 (S.D.N.Y.); Judge Mary Kay Vyskocil
   9. Jain v. Nurture, Inc., 1:21-cv-01473 (S.D.N.Y.); Judge Mary Kay Vyskocil
   10. Hampton et. al. v. Nurture, Inc., 1:21-cv-01882 (S.D.N.Y.); Judge Mary Kay Vyskocil
   11. Smith v. Nurture, Inc., 7:21-cv-01534 (S.D.N.Y.); Judge Mary Kay Vyskocil
   12. Lawrence et. al. v. Hain Celestial Group et. al., 1:21-cv-01287 (E.D.N.Y.); Judge Eric R.
       Komitee
   13. AG et. al. v. Plum, PBC et. al., 4:21-cv-1600 (N.D. Cal.); Judge James Donato
             Case MDL No. 2997 Document 34 Filed 03/22/21 Page 3 of 3




                               BEFORE THE UNITED STATES

                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE:                                                          MDL Docket No. 2997

 BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                                     PROOF OF SERVICE

       I hereby certify that on March 22, 2021, I caused a copy of the foregoing Notice of

Appearance and this Proof of Service to be filed with the Court’s CM/ECF system, which sends a

service copy to all counsel in the action at their associated email addresses.


Dated: March 22, 2021                                 Respectfully submitted,

                                                      DLA PIPER LLP (US)

                                                      /s/ Angela Agrusa
                                                      Angela Agrusa
                                                      2000 Avenue of the Stars
                                                      400 North Tower
                                                      Los Angeles, CA 90067
                                                      T: 310.595.3000
                                                      F: 310.595.3300
                                                      E: angela.agrusa@us.dlapiper.com

                                                      Counsel for Nurture, Inc.
